28. Situation in Georgia (vote)
- Joint motion for a resolution
- Before the vote on paragraph 9
(FR) Mr President, in paragraph 9 I would like to replace:
'welcomes the readiness of the Georgian authorities to allow international observers to monitor the elections' by 'welcomes the call of the Georgian authorities for international observers to monitor the elections'.
This makes the text a closer reflection of what is actually happening.
(The oral amendment was accepted)
- Before the vote on Amendment 4
Mr President, at the end of the text proposed for insertion after paragraph 10, which is in the voting list under Amendment 4, the words 'on Russia's own approach' are unspecific. Is that approach good or bad? I therefore propose that this be defined by inserting the single word 'deplorable', which would give 'Russia's own deplorable approach...'. I would ask Members to support that clarification.
Mr Landsbergis, can you just clarify whether you are talking about paragraph 10 or Amendment 4?
Mr President, according to the voting list it should come after paragraph 14. It is paragraph 14a, which is Amendment 4 by Mr Gahler and others.
That is clear now, thank you.
(The oral amendment was accepted)
- Before the vote on recital D
(FR) Mr President, again to make things clearer, I would like to add the word police before security forces, so the text would read:
'whereas six days of opposition rallies erupted in violence when police security forces' etc.
(The oral amendment was accepted)
- Before the vote on recital G
(FR) Mr President, ladies and gentlemen, again for the sake of clarity, and because an inquiry is currently being conducted, I would like to delete the reference to 90 %, so we would delete
'up to 90%' and replace it with 'part', so it will read 'with part of the station's ...', etc.
(The oral amendment was accepted)
- Before the vote on recital H
(FR) Mr President, the Georgian Constitution contains the terms 'referendum' and 'plebiscite', which are not the same thing. I therefore propose that we replace the term 'referendum' with 'plebiscite', to bring this into line with the Georgian Constitution.
(The oral amendment was accepted)
- After the vote on recital J
Mr President, since there were also social reasons for the recent events, we should at least have a neutral reference to these. My oral amendment would therefore read: 'whereas Georgia's economic and social reforms should raise the standard of living of the wider population'.
(The oral amendment was accepted)